Citation Nr: 1757391	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee prior to April 21, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability from April 21, 2015.

3.  Entitlement to a rating in excess of 30 percent for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active duty from February 1987 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Subsequently, in June 2015, the RO increased the disability rating for postoperative osteochondral defect and osteoarthritis of the left knee from 10 percent to 20 percent effective April 2015.  In addition, the RO increased the disability rating for the Veteran's left knee instability from 0 percent to 10 percent also effective April 2015.

In a December 2015 decision, the Board denied a rating in excess of 10 percent for postoperative osteochondral defect and osteoarthritis of the left knee prior to April 21, 2015, and in excess of 20 percent thereafter; entitlement to a compensable rating for left knee instability prior to April 21, 2015, and in excess of 10 percent thereafter; and entitlement to a rating in excess of 30 percent for postoperative left ankle sprain with fibular lesion, recurrent ganglion cysts and degenerative changes.

Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2017, the Court affirmed the Board decision with regard to the denial of a compensable evaluation for left knee instability prior to April 15, 2015, and remanded the remaining issues for actions consistent with the July 2017 Court decision, which are addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2017 decision, the Court concluded that the Board failed to provide an adequate statement of reasons and bases for not granting the Veteran an increased rating for left knee instability for the period beginning on April 21, 2015.  It indicated that the Board appeared to have misread the examiner's opinion when it found the Veteran's knee instability to be "slight."  It noted that the examiner's "slight" comment referred to the Veteran's history and his current instability seemed to align with a moderate rating given the options of the examination.  It stated that a remand was required for the Board to provide an adequate statement of reasons and bases regarding whether the Veteran was entitled to a rating in excess of 10 percent beginning April 21, 2015, for knee instability.

The Court next concluded that the Board erred in relying on an inadequate March 2010 examination to deny the Veteran a rating in excess of 10 percent for his left knee limitation of motion before April 21, 2015.  It indicated that specifically, the examiner failed to test the Veteran's knee "on both active and passive motion, and in weight-bearing and nonweight- bearing" positions, and to explain why such testing could not or should not be done, as required by regulation.  See 38 C.F.R. § 4.59 (2017) (final sentence); see Correia v. McDonald, 28 Vet.App. 158, 169-70 (2016) ("[T]o be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.").  It noted that this error was especially prejudicial to the Veteran given his contention that he suffered during weight-bearing activities,  

The Court also concluded that the Board failed to provide an adequate statement of reasons and bases for denying the Veteran a rating in excess of 20 percent for his left knee disability for the period beginning on April 21, 2015.  Specifically, the Board merely listed evidence of functional loss but failed to analyze this evidence.  It noted that in April 2015, the Veteran underwent a VA examination that revealed he experienced functional loss due to pain via lack of endurance, yet the Board did not address whether this evidence entitled him to a higher rating.

The Court further determined that the Board provided an inadequate statement of reasons and bases for not awarding the Veteran a separate disability rating under DC 5258.  It noted that in November 2013, the Veteran was diagnosed with a meniscus tear.  It further observed that in April 2015, a VA examiner noted that the Veteran had a meniscus condition that resulted in frequent episodes of joint locking, pain, and effusion.  The Court stated that given that DC 5258 grants compensation in the event of "[c]artilage, semilunar, dislocated with frequent episodes of 'locking,' pain, and effusion into the joint," it was unclear why the Board did not assign the Veteran a separate rating under DC 5258.  It indicated that remand was required for the Board to address whether the Veteran was entitled to a separate rating under DC 5258.  

The Court also stated that the Board provided an inadequate statement of reasons and bases for not awarding a separate rating under DC 5310 for the Veteran's ankle disability.  It observed that the Veteran was compensated solely for the limitation of motion of his ankle under DC 5270.  It stated that given that the record indicated calcification of a one third of the interosseous ligament along the fibular component, increased fluid surrounding the tendon sheaths of the peroneus brevis and longus, flexor digitorum, flexor halluces longus tendons, and removal of the medial extensor digitorum brevis muscle belly and intramural cysts of the ankle, it was unclear why the Board failed to discuss whether the Veteran was entitled to a separate rating under DC 5310.  As such, remand was required for the Board to address whether the Veteran was entitled to separate rating under DC 5310. 

In addition to the above, the Board observes that the Veteran underwent a left knee arthroscopy with chondroplasty of the medial femoral condyle and trochlea in August 2017, resulting in a temporary total rating being assigned from August 2, 2017, the date of surgery.  As such, the Veteran should be afforded a VA examination to determine the current severity of the left knee after the surgery.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and extent of all impairment due to his service-connected left knee and left ankle disabilities.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees and ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he/she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, as it relates to the left knee, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.  As it relates to the instability/subluxation, the examiner is requested indicate whether the impairment is slight, moderate or severe in nature.  

As it relates to the left ankle, the examiner should determine whether the Veteran has ankylosis of the ankle.  The examiner is also requested to comment on muscle impairment as it relates to the one third of the interosseous ligament along the fibular component, increased fluid surrounding the tendon sheaths of the peroneus brevis and longus, flexor digitorum, flexor halluces longus tendons, and removal of the medial extensor digitorum brevis muscle belly and intramural cysts of the ankle. and whether the resulting impairment is slight, moderate, moderately severe, or severe, in nature.  

To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of the left knee and left ankle disabilities during the appeal period, to include the prior VA examinations performed in conjunction with this claim, and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




